August 15, 1957

Honorable James A, Giddfngs                    Opinion No. W&2%9
Acting Executive Dfrector
Board for Texas State Hospi,-                  Re:     Can the Comptroller approve
  tals and Special Schools                             payroi,lssubmitted by the
Box S, Capitol Station                                 Board for ‘TexasState Hos-
AIrstin,Texas                                          pftals and Spe&al Schools
                                                       which include salaries for
                                                       ‘lteachers~~%
                                                                   and related
Dear Mr, Glddfngs :                                    question,
          Your request for an Opfnfon, dated July 30s 1957$
states in substance that the budgets submftted by the various
institutions under the jnrfsdfct:,onand control of yoo,ragency
provide for the payment of teachers employed by said insti.tu-
tions durir,gLb? ens,nfngbiennium from funcl?approprfated for
tiedica:~
        care and treatment, You further state that the Comp-
troller of Public Accounts has rai.sedthe question as towtlsth~r
?he s,ppropri,ation.
                  to said fnstituti,onsfor the ensuing Men,-
ni~urn
     authorizes the employment and,payment af personne: wi,i-h
the posl.tion,titl~e
                   of “teachers”,
             You h,ave,accnrdfnglyD propounded for 011sconsidera-
tiofl   the f”ollowi,n.g
                      ques,t%ons
                               :
             ‘I,,
              0 Can the ComptroXLer app;‘ovepayrolls sub-,
        mitted bljthn Boa,rd,
                            for Texas State Hospftals and
        Special Se!?,o&l.s
                        wnich ,Sncludesalaries fo:r
        “teacherslqY
             2, If the answer to the above ques,tfonis in
        the affi,rsatlve,may ,thesalaries fourthe-9 aosi-
        tions be paid from the appropriations fur meiica’l
        care and treatment?
            ,Articlti   11   of   Il;.~asr   :;ill,   Ns.   ;.:yr:s   .$c,ts   ‘5,,th   Legi,,sla.=
Turk, Reqular Session, 1957$ page 915, so~~rnnrS,ates
                                                    ,flindsto
the B(~ar*d
         for Texas State Hospitals atidFr‘:ti;,i;.
                                              ~3hnt&s a,nd ti?e
respective Institutions under Its jurisalctlon and control,
and Section 2b (1) of said Article reads In part as fol”,ows:
                                                          .     --

                                                          --     -




Honorable James A, Gfddfngs, page 2   (W-2299


     "SPECIAL PROVISIONS RELATING TO ALL HOSPITALS,
         HOMES, SPECIAL SCHOOLS AND AGENCIES OR
                   OFFICES IN ARTICLE II
          "See. 2. Salary  provfsfons, a,   All annual
     salaries shall be paid in 12 equal monthly %n-
     stallments except as otherwise prov%ded herefn,
          "b, Salary rates, (1) The Board for Texas
     Hospitals and Specfal Schools may employ personnel
     fn hosp%tals and fnstftutions only w%th%n the
     position titles shown and at an annual salary rate
     not to exceed those speefffed below! except for
     teachers, temporary labor, and certlf%ed special-
     fsts as prov%ded for %n thfs Article: (Emphas%s
     added)
          II
           0 0 0II
          "Teacher" %s not lfsted as an author%zed posftion
tftle, It fs noted that the only reference to "teachers" in
the foregofng sectron %s contained %n the underl%ned portfons
thereof, However, subsectfon (3)d which follows, states:
         'sd
           0 Each classroom teacher or teacher of
    exceptional children fn each State School or Home
    specified in this Artfcle shall receive as a m%ni-
    mum salary the classroom or exceptional teacher#s
    monthly salary rate spec%f%ed in S.B, No. 116
    Acts of the 51.stLeg%slature, 1949, as amended,
    The governing board of each such State School or
    Home may recommend salary rates at amounts that
    wfll not exceed the salar%es for Mke posftions
    paid in the publfc schools fn the city in which
    such State School or Home fs located,
          "However3 such recommended salary rates in
    excess of the m%nimum amounts speeffied in S,B,
    116, as amended, and the salary rates of princi-
    pals p supervfsors, and coaches in the specfal
    schools and homes specified in this Article, may
    not be paid wfthout the advance wrftten approval
    of the Governor after obtaining the advfce of the
    Leg%slat%ve Budget Board; but such approved rates
    shall never exceed the rates of pay for lfke posi-
    tfons pafd in the public schools of the city in
    whfch the State School or home fs located,"
Honorable James A. Gfddfngs, Page 3   (WW-229)


          Article II of House Bill 133e page 917, also con-
tains a reserve appropriation for special school teachers’
salaries “to implement any Increase in pay for school person-
nel granted by the 55th Legislature by amendment to S.B. 116,
as amended”0 Specfffed sums? for the foregoing purpose, are
appropriated to various schools and fnstitutfons under the
control of the Board for State Hospitals and Special Schools,
          At the outset we are confronted by the fact that
“teachers” are not Ii--tedas one of the authorized position
Mtles in Section 2 b (1) of Article II0 Admittedly, the lan-
guage of said Section, when viewed alone, is sufficient to
exclude the employment of personnel with posi~tiontitles other
than those specified therein, However, in resolving the an-
swer to the first question propounded we are of the opinion
that our attention must be focused upon all the pertinent pro-
visions of Article II of House Bill 133 and not upon said
Section alone, Only by so doing can the intention of the Leg-
islature be reasonably ascertained and effectuated,
          The rule of construction by which we are guided En
such cases is aptly stated by 39 Tex.Jur. 168, in the following
terms :
          II
           0 0 0 when it fs necessary to construe an
     Act in order to determine its proper meanfng, it
     is settled by a host of decfsions that the court
     should first endeavor to ascertain the Pegfsla-
     tive intent, from a general view of the whole en-
     actment, Such intent having been ascertained, the
     court will then seek to construe the statute so as
     to gfve effect to the purpose of the legislature,
     as ,tothe whole and each material part of the law,
     even though this may Involve a departure from the
     strict letter of the law as written by the legis-
     lature,”
          The Supreme Gourt of Texas in the case of Wood v.
State ex rel Lee, 126 S.W.2d 4, stated the rule as follows:
          “It is the settled law that statutes shqyT’?d
     be construed so as to carry out the legislative
     intent, and when $tichfr5ent is once ascertained,
     ft should be gfven effect, even though the literal
     meaning of the words used therein is not fcllowed.
     Also, statutes should never be given a construc-
     tion that leads to uncertainty, fnjustice or con-
     fusion if it is possible to construe them other-
     wise, .,D o1v
Honorable James A0 Giddings, Page 4    (W-229)


          Viewing the provisions of Article II of House Bill
133 in their entirety, we think that the Legislature has manf-
fested a clear intent that personnel should be employed by the
Board for State Hospitals and Special Schools in the position
title of teachers. To hold otherwise would be .to ignore the
above cited provisions of said Article which, among other
things9 appropriates a reserve fund for teacher pay increases
and sets forth the formula to be followed by the Board in set-
ting ,thesalaries for teachers,
          You are accordingly advised that in our opinion the
Comptroller of Public Accounts is authorized to approve pay-
rolls submitted by the Board for Texas State Hospitals and
Special Schools which include salaries for “teacherswO
          It is also our opinion that said salaries may be paid
from the appropriations for medical care and treatment made to
the various schools and institutions under the jurisdiction of
said Board, The items covering appropriations for medical care
and treatment are generally phrased as follows:

          l’MedfcalTreatment Salaries and Wages (non-
     transferable) including the following series:
     medical, laboratory, x-ray, caseworker, rehabili-
     tation, medical records, psychology, pharmacy,
     chaplain, nursing and attendants (Includes profes-
     slonal fees and services)” (Emphasfs added)

           The instructional services and educational guidance
afforded by the teachers is clearly an integral part of the
rehabilitat~ionprogram for each patient or student, For thi,s
 ‘eason we believe that “teachers” are properly a part of the
-ehabflitation series,


                             SUMMARY

          The Comptroller of Public Accounts is au-
     thorfzed to approve payrolls submitted by the
     Board for Texas Statt H;,,j.,Honora!zleJames A. Gfddfngs, page 5     (WW-229)


            The salaries for teachers may be paid
            Prom the appropriationsITOP medical care
            and treatment.
                                  Very truly yours,
                                  WILL WILSON
                                  Attorney General of Texas



                                  BY
                                    Leonard Passmore
LP:jl:wb                            Assistant

APPROVED:
OPINION COMMITTEE
H, Grady Chandler, Chairman
J, W. Wheeler
Mark McLaughUn
Z'VIEWED   FOR   THE ATTORNEY GENERAL
BY:    Gee, P. Blackburn